PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/921,362
Filing Date: 6 Jul 2020
Appellant(s): Panduit Corp.



__________________
Christopher K. Marlow
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/4/22.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/19/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
On pages 4-5, the Appellant argues that the Examiner’s rejection of claim 1 was improper because the reference used to reject claim 1 does not teach a third contact that extends from the third rear opening to the shield because the Examiner excluded the preferred embodiment.  The Examiner respectfully disagrees.  Firstly, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification, because the claim language is what is considered in light of the specification, not reading limitations from the specification into the claims (see MPEP 2111).  Therefore, since the claim does not say the third contact touches the shield, the third contact in a given reference is not required to touch the shield.  The Appellant further argues that, secondly, the Specification and Drawings teach a third contact that contacts the shield.  The Examiner respectfully disagrees, since the only time a third contact is mentioned in the Specification is in paragraph 5, “The connector also has first, second, and third contacts… The third contact extends from the third rear opening of the main housing to a shield surrounding a front portion of the main housing”, which is the same language in the claim, and therefore does not require the third contact to touch the shield.  On page 3 of the arguments, the Appellant states that the third contact is identified as 116 in the figures.  However, this is inconsistent with the language in the Specification, which identifies the shield contact as 116 and does not describe the shield contact as extending from the third rear opening of the main housing to a shield.”  It’s also noted from the figures that it appears the shield contact extends rearwards from the shield as part of the shield and that the shield and shield contact are formed from the same piece of sheet metal.  Therefore, the shield contact 116 does not match the description of the third contact and a person having ordinary skill in the art would not identify the shield contact as the third contact of claim 1 and in paragraph 5.  In conclusion, in light of the above, Yu teaches a third contact (third from the right-most contact in figure 1) extending from the third rear opening (third from the left-most 113 in figure 3) in the main housing 100 to the shield 300 surrounding a front portion of the main housing 100.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        
Conferees:
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831 

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                                                                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.